                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                            GREEN BAY DIVISION
______________________________________________________________________________

Dwayne Morgan and Cornelius Buford,

On behalf of themselves and
all others similarly situated

       Plaintiffs

       v.                                                     Case No. 16-CV-1283

CSW Inc.
Northern Concrete Construction Inc.

       Defendants.


                                              ORDER


       The Court, having considered the parties’ joint motion for final settlement approval, along

with the Plaintiffs’ petition for attorneys’ fees and class representative incentive awards, hereby

orders as follows:

       1.      Both the joint motion for final settlement approval and the Plaintiffs’ petition for

attorneys’ fees and class representative awards are hereby granted.

       2.      Within 30 days of the Court’s signing of this order, Northern Concrete shall pay to

the Plaintiffs the amounts specified in the Payout column of docket #142-1, plus a payment of

$30,000 in attorneys’ fees and costs to the Previant Law Firm S.C.

       3.      Northern Concrete shall receive a credit of one dollar against any debts that the

Court may find it owes to CSW Inc. for each dollar that it is required to pay to the Plaintiffs or the

Previant Law Firm S.C. by paragraph 2 of this Order. This credit shall not limit any recovery

available to Defendant Northern Concrete against Defendant CSW pursuant to the Court’s May 8,
2017 Order (Docket 83) or counterclaims asserted by Northern Concrete against CSW in Case No.

17-CV-1007.

       4.     All claims advanced by Northern Concrete direct hire employees against Northern

Concrete are hereby dismissed without prejudice.

       5.     All other claims advanced by the Plaintiffs against the Defendants in this lawsuit

are hereby dismissed with prejudice.

       Dated this 16th day of November, 2018.

                                           s/William C. Griesbach
                                           William Griesbach
                                           Chief Judge U.S. District Court
